TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00188-CV



                                 Gregory A. Littlefield, Appellant

                                                   v.

                                   Nancy G. Littlefield, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
      NO. D-1-FM-11-003960, HONORABLE GUS J. STRAUSS, JR., JUDGE PRESIDING



                             MEMORANDUM OPINION


PER CURIAM

                Appellant has filed an unopposed motion to stay the appeal while the parties pursue

alternative dispute resolution. We grant the motion and abate the appeal. Appellant is ordered to

provide a status report by October 15, 2014, explaining whether the parties have resolved their

dispute and will be moving to dismiss the appeal, need additional time, or are ready to pursue the

appeal. If a status report is not filed by that date, the appeal will be reinstated and appellant’s brief

will be due on October 31, 2014.



Before Justices Puryear, Pemberton, and Field

Abated

Filed: August 15, 2014